       Case 3:18-cv-00772-SDD-EWD              Document 192        03/03/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

STEPHEN M. GRUVER, ET AL.                                    No: 3:18-CV-00772

VERSUS                                                       JUDGE: SHELLY D. DICK

STATE OF LOUISIANA THROUGH                      MAGISTRATE JUDGE: ERIN
THE BOARD OF SUPERVISORS OF                     WILDER-DOOMES
LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND
MECHANICAL COLLEGE, ET AL.
******************************************************************************
               MOTION TO SUBSTITUTE COUNSEL OF RECORD
******************************************************************************

        NOW INTO COURT, comes defendant, HAIDER LAGHARI, who respectively represents
the following:

                                                 1.

       Defendant desires to substitute Jason P. Foote as counsel of record in place of Keith P.
Richards.

                                                 2.

       Substitution of counsel at this stage of the proceedings will not delay, retard or impede the
progress of the captioned matter.

       WHEREFORE, Haider Laghari prays that Jason P. Foote be substituted for Keith P.
Richards as defendant's counsel of record.


/s/ Jason P. Foote                                    /s/ Keith P. Richards
JASON P. FOOTE (#25050)                               KEITH P. RICHARDS (LSBA #22564)
DEVIN CABONI-QUINN (#35447)                           KEITH P. RICHARDS, APLC
 2821 Richland Ave., Suite 202                        6513 Perkins Road
 Metairie, Louisiana 70002                            Baton Rouge, LA 70808
 Telephone: 504-324-8585                              Telephone: 225-767-3755
 Facsimile: 504-324-8496                              Facsimile:225-767-4486
                                                      Email: keith@kprlawfirm.com
       Case 3:18-cv-00772-SDD-EWD               Document 192        03/03/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the 3rd day of March, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system and I served a copy of the foregoing pleading on all
counsel for all parties by means of the CM/ECF notification system


                                                      /s/ Keith P. Richards
                                                      KEITH P. RICHARDS
